COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Tomball Texas Hospital Company, LLC d/b/a Tomball
                            Regional Medical Center, Relator

Appellate case number:      01-19-00242-CV

Trial court case number:    2016-86070

Trial court:                165th District Court of Harris County

       On April 3, 2019, relator, Tomball Texas Hospital Company, LLC d/b/a Tomball
Regional Medical Center, filed a petition for a writ of mandamus. Relator seeks to compel
the respondent trial judge to rule on its “Amended Objections to Plaintiffs’ Chapter 74
Expert Report and Motion to Dismiss,” pursuant to Texas Civil Practice and Remedies
Code § 74.351, real party in interest Dr. Adrian Santamaria’s “Motion for Interlocutory
Summary Judgment,” which relator joined, and relator’s “Amended Traditional Motion for
Summary Judgment.” Relator has filed two volumes of sworn records, attached an
appendix to the petition with a Rule 52.3(j) certification, and stated that no testimony was
adduced in connection with the matters complained of in this petition with respect to the
August 14, 2017 and January 25, 2018 hearings on relator’s motions. See TEX. R. APP. P.
52.3(j), (k), 52.7(a)(1), (2).

       Accordingly, the Court requests a response to the petition for writ of mandamus by
any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes______
                   x Acting individually     Acting for the Court
Date: __April 9, 2019______